Citation Nr: 1735057	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  03-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, claimed as due to exposure to herbicide agents in service, or as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and October 2001 to July 2002. 

This appeal has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2003 RO decision that, in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for respiratory cancers, and granted entitlement to service connection and a noncompensable rating for otitis externa. The Veteran appealed, as to these issues, by an August 2003 Substantive Appeal. 

By an October 2005 rating decision, the RO increased the rating assigned to otitis externa to 10 percent, effective May 31, 2005. Since the RO did not assign the maximum rating possible, the issue, captioned to reflect the staged ratings, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Waco RO. In December 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. Transcripts of the hearings have been associated with the claims file. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development in April 2007 and May 2010. In November 2012, the Board remanded the appeal for a hearing before a VLJ of the Board.

In a May 2014 decision, the Board reopened the Veteran's previously denied claim of entitlement to service connection for respiratory cancer, to include as secondary to herbicide exposure, the claim now captioned as entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure.

In a March 2015 decision, the Board, in pertinent part, denied service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure, and remanded the issue of entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter, to the AOJ for additional development. The latter issue has now been returned to the Board for further consideration.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In an August 2015 Joint Motion for Partial Remand (JMPR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated only as to the issue of entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, as due to herbicide exposure. The JMPR stated that the Veteran did not contest the Board's denial of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck on a direct basis, and also did not contest the Board's decision as to the following issues: service connection for an acquired psychiatric disorder other than PTSD, an initial compensable rating for bilateral hearing loss and a rating in excess of 10 percent for left elbow epicondylitis. 

In an August 2015 Court order, the JMPR was granted, the Board's March 2015 decision was vacated only as to the issue of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck as due to herbicide exposure, and that issue was remanded. The appeal as to the remaining issues was dismissed. The case was subsequently returned to the Board.

In March 2016, the Board remanded the issues of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, and entitlement to an initial compensable rating for otitis externa to the AOJ for additional development. The case was subsequently returned to the Board.

A written brief was obtained from the Veteran's former representative in February 2017, and in April 2017, he appointed a new representative before VA.

Since the Board's March 2015 decision, the Veteran perfected his appeal as to the issue of entitlement to an effective date earlier than June 14, 2010, for service connection for PTSD. Also, the Board, in its March 2015 decision, remanded the issue of entitlement to service connection for pyogenic lung abscess, postoperative, to provide the Veteran a Board hearing. The Veteran was heard as to both of those issues by another VLJ, and as such, those issues will be addressed by that VLJ in a separate Board decision, completed in docket order.

During the pendency of the appeal, in a July 2017 rating decision, the RO granted an increased 70 percent rating for PTSD, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and special monthly compensation, and denied an increase in a 10 percent rating for tinnitus, a noncompensable rating for hearing loss, and a noncompensable rating for hemorrhoids. These issues are not in appellate status, since the Veteran has not appealed the ratings or effective dates assigned in these decisions. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning the issue of service connection for sleep apnea, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to service connection for sleep apnea will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 

With regard to the appeal for a higher rating for otitis externa, the Board notes that since the most recent supplemental statement of the case in December 2016, a June 2017 examination report addressing the Veteran's service-connected otitis externa has been uploaded to the Veteran's electronic folder on the Veterans Benefits Management System (VBMS) paperless claims processing system. Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ. See 38 C.F.R. §§ 19.37, 20.1304 (2016). Neither he nor his representative has done so. The Board notes that the provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013. The Veteran's substantive appeal was received prior to February 2, 2013, and therefore, the provision of automatic waiver is not applicable to the otitis externa issue in this case and a remand for initial RO consideration of the new evidence is required.

With regard to the appeal for service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, the Board finds that a supplemental medical opinion is needed, as discussed below.

As noted above, the issue of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck as due to herbicide exposure was remanded by the August 2015 Court order. In March 2016, the Board remanded the matter to the AOJ for a medical opinion consistent with the JMPR instructions, and a medical opinion was obtained in October 2016. 

Since then, in a February 2017 written brief, the Veteran's then-current representative raised a new theory, now arguing that the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck is secondary to his use of alcohol and tobacco to self-medicate himself for his service-connected PTSD.

Disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable. See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(d) (2016); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). However, case law provides that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to a service-connected disability. Allen, supra.

On review, a supplemental medical opinion is needed which addresses whether the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck  is secondary to the service-connected PTSD, to include the claimed use of alcohol and/or tobacco resulting from PTSD. See 38 U.S.C.A. §§ 3.159 (c)(4), 3.310 (2016).

Finally, the Board notes that in a February 2014 private medical record from Dr. H. (received in August 2017), the Veteran reported that he was recently awarded SSDI benefits from the Social Security Administration (SSA). On remand, the AOJ should ascertain if the Veteran is in receipt of disability benefits from the SSA, and if so, obtain the SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental VA medical opinion as to whether the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck is secondary to his service-connected PTSD and any associated use/abuse of alcohol and tobacco. The claims file must be made available to and reviewed by the examiner.

The examiner is specifically requested to provide an opinion as to whether the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck is at least as likely as not proximately due to, or alternatively, aggravated by (permanently worsened beyond its natural course) service-connected PTSD, to include any associated use/abuse of alcohol and tobacco. The examiner should note that there must be clear medical evidence establishing that any drug/alcohol abuse disability is indeed caused by the Veteran's primary service-connected PTSD disability.  If aggravation is found, the examiner should provide a baseline level of disability.

A complete rationale must be provided for any opinion offered.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2. Ascertain if the Veteran is in receipt of disability benefits from SSA. If so, obtain his SSA records, including all medical records this other Federal agency considered in determining his entitlement.

3. After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims on appeal, with consideration of all additional evidence received since the December 2016 supplemental statement of the case. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






